Per Curiam.
The question involved in these cases is whether the several gifts of William E. Honeyman during his life are taxable under section 1, subdivision 3 of the Transfer Inheritance Tax act. 4 Comp. Stat. of N. J., p. 5301; as amended, 2 Cum,. Supp., p. 3573.
Five years before the death of William E. Honeyman he gave and transferred to each defendant the aggregate sum of $0,000 each in three separate amounts and transactions, and on separate dates covering a period of two months. On an appeal from the assessments, the cases were heard by Vice Ordinary Buchanan; he advised a decree that the assessments made against the board of foreign missions should be set aside absolutely; that the assessments made against the board of home missions should be sustained as to the gift of $2,000, made November 19th, 1912, but set aside absolutely as to the remainder.
*100The Vice Ordinary prepared and filed a learned and persuasive opinion covering the points involved in both cases. We think the decree of the prerogative court in each case ■should be affirmed, for the reasons stated by the learned Vice Ordinary in the opinion filed.